Case 4:18-cr-20491-MFL-SDD ECF No. 60, PageID.420 Filed 09/16/21 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 18-cr-20491
                                                   Hon. Matthew F. Leitman
v.

TARENCE MARSHALL,

          Defendant.
________________________________________________________________/

               ORDER DENYING DEFENDANT’S
     MOTION FOR THE APPOINTMENT OF COUNSEL (ECF No. 57)

      Defendant Tarence Marshall is a federal prisoner. On September 9, 2020, the

Court denied Marshall’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). (See Order, ECF No. 52.) However, the Court told Marshall that

he could “renew the motion if there [was] a material adverse change in the COVID-

19 situation” at the prison where he was incarcerated. (See id., PageID.401.)

      On August 12, 2021, Marshall sent a letter to the Court in which he requests

that the Court appoint him counsel so that he can file a renewed motion for

compassionate release. (See Ltr., ECF No. 57.) Marshall explains that he has

experienced a “material adverse change” in his circumstances because the facility

where he is currently incarcerated – FCI Ashland – has “active confirmed COVID-

19 cases among inmates and staff.” (Id., PageID.413.)


                                         1
Case 4:18-cr-20491-MFL-SDD ECF No. 60, PageID.421 Filed 09/16/21 Page 2 of 4




      The Court then asked Marshall to file a supplement that answered the

following questions:

      1.     Has a COVID-19 vaccaine been made available to prisoners genally at
             FCI Ashland?

      2.     Have you been offered a COVID-19 vaccine? If so, which vaccine, and
             when was it offered to you?

      3.     If a vaccine was offered to you, did you agree to be vaccinated, or did
             you reject the offer to be vaccinated?

      4.     If you accepted the offer to be vaccinated, has the vaccine been
             administered to you? If so, how many doses of the vaccine have you
             received, and when were the doses administered?

      5.     Finally, if you agreed to be vaccinated but have not yet been vaccinated,
             when will the vaccine be administered to you?

(Order, ECF No. 58, PageID.416.)

      Marshall responded to the Court’s questions on September 5, 2021. (See

Supp., ECF No. 59.) He explained that the COVID-19 vaccine has been made

available to inmates at FCI Ashland, that it was offered to him in February or March,

and that he declined to take the vaccine because he had not been told “how it

affect[ed] people with underlying health conditions as [he has]” such as high blood

pressure. (Id., PageID.418.) Marshall said that he was worried that taking the

vaccine could cause him to develop blood clots. (See id.)




                                           2
Case 4:18-cr-20491-MFL-SDD ECF No. 60, PageID.422 Filed 09/16/21 Page 3 of 4




      The Court has carefully revewed Marshall’s motion for the appointment of

counsel, and his supplemental response, and the Court declines to appoint counsel

for him at this time. Marshall seeks the appointment of counsel to file a motion

seeking his compassionate release based upon the presence of COVID-19 in the

prison in which he is housed. But the Court would not grant compassionate release

on that basis. The Court acknowledges that an increase in the number of staff and

inmates at FCI Ashland infected with COVID-19 could constitute a material change

in circumstance from when it first denied Marshall relief.             However, the

circumstances have also changed in a second way: the COVID-19 vaccine is now

available to inmates at that facility – including Marshall. And while Marshall has

raised some concerns about the safety of the vaccine, he has not provided the Court

any medical evidence that could support the conclusion that the vaccine poses a

significant risk to him. Therefore, the Court concludes that Marshall lacks an

objectively reasonable reason to decline to take the vaccine. Simply put, Marshall

has access to a safe and effective way to protect himself against the worst effects of

COVID-19, and while he has the right to decline that protection, he cannot then

establish that the risk he faces from COVID-19 is an extraordinary and compelling

circumstance warranting his compassionate release.

      Because the Court would deny a motion by Marshall seeking compassionate

release based upon his potential exposure to COVID-19, it concludes that appointing



                                          3
Case 4:18-cr-20491-MFL-SDD ECF No. 60, PageID.423 Filed 09/16/21 Page 4 of 4




him counsel to file such a motion is not warranted at this time. For all of these

reasons, Marshall’s motion for the appointment of counsel (ECF No. 57) is

DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: September 16, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 16, 2021, by electronic means
and/or ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        4
